Citation Nr: 1117056	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  10-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1992 and from June 1998 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision in which the RO granted the Veteran's claim for entitlement to service connection for hypertension and assigned an initial disability rating of 10 percent effective March 4, 2008.  The Veteran perfected a timely appeal of that rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In July 2010, the Veteran testified during a videoconference Board hearing before the undersigned Veterans' Law Judge at the RO and in February 2010 the Veteran testified at a regional office hearing.  Copies of the hearing transcripts have been reviewed and associated with the claims file.


FINDING OF FACT

Since the grant of service connection, the evidence is in relative equipoise as to whether the Veteran's hypertension has been manifested by a history of diastolic blood pressure of predominantly 100 or more and the requirement of continuous medication for control.







CONCLUSION OF LAW

Resolving all reasonable doubt in favor the Veteran, the criteria for an initial rating of 10 percent for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).    



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

At the Veteran's July 2010 Board hearing, the Veteran's representative indicated that a 10 percent rating would satisfy the Veteran's appeal.  The Board notes that a claimant can choose to limit the appeal to a claim for less than the maximum rating. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993). As such and in light of the Board's favorable decision on the Veteran's increased rating claim, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.




II.  Analysis

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  

A September 2002 service treatment record shows that the Veteran's blood pressure was recorded as 154/104.  The Veteran was assessed as having atypical chest pain and hypertension and was started on medication for his hypertension.  

Private treatment record dated from November 2006 to January 2009 show that the Veteran has been treated for hypertension and has been on daily medication to manage his hypertension.  A November 2006 private treatment record shows that the Veteran's blood pressure was recorded as 122/78.  A September 2007 private treatment record shows that the Veteran's blood pressure was recorded as 120/84.  A January 2008 private treatment record shows that the Veteran's blood pressure was recorded as 112/80.  A July 2008 private treatment record shows that the Veteran's blood pressure was recorded as 108/62.  A September 2008 private treatment record shows that the Veteran's blood pressure was recorded as 126/74.  A January 2009 private treatment record shows that the Veteran's blood pressure was recorded as 126/70.  

An April 2008 VA examination report shows that the Veteran is currently being treated for his hypertension on a daily basis.  Blood pressure was taken five times and was recorded as 110/60.  The examiner noted that the Veteran's hypertension was currently under control and had no effect on his occupation or activities of daily living.  

A January 2010 written statement from the Veteran's private doctor indicates that the Veteran has hypertension which is currently being treated by medication daily in order to reduce his risk of complications from untreated hypertension, such as coronary disease, stroke, and kidney disease.  The doctor reported that the Veteran's hypertension is under good control with current dose of medication.  

At his February 2002 regional office hearing the Veteran contended that he had an elevated blood pressure reading while on active duty of 154/104 and that since that time he has been on daily medication to control his hypertension.  

The Veteran testified before the Board at a video conference hearing in July 2010.  Testimony revealed that the Veteran's hypertension was currently controlled with medication.  

Given that the lay and medical evidence of record shows that the Veteran's diastolic pressure was recorded as being over 100 before it was controlled by daily medication and that daily medication is required to control the Veteran's hypertension, the Board finds that this evidence would tend to justify a favorable comparison with a disability picture that more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. §§ 4.3, 4.7.  Further, as the evidence of record contains no showing that the Veteran has had diastolic pressure of 110 or more, or systolic pressure of 200 or more, the Board finds it reasonable to conclude that the Veteran's hypertension is most appropriately rated at 10 percent disabling since the grant of service connection.  See Fenderson, 12 Vet. App. at 126.

Finally, the Veteran has not alleged or submitted any evidence showing that his hypertension has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases. See Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an initial 10 percent disability rating for service-connected hypertension is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


